The opinion of the court was delivered by
Steele^ J.
The question is whether the deed “A” from Drury to the Missisquoi Bank had been so delivered and accepted as to convey title before the orators obtained their deed.
I. We are satisfied, and it seems to be agreed, that when Drury sent the deed marked “A” by Mr. Beach to the town clerk’s to be recorded he intended, to deljver it. What the effect of this would be alone we do not decide. If, in addition to this, Mr. Drury had employed Beach to proceed directly from the town clerk’s to the Missisquoi Bank to inform the ^officers of the bank of the execution of the deed and of the place, where they ,would find it, and the information had been given,.it would hardly be claimed that anything remained to be done. *431on Drury’s part to make the delivery complete. It cannot vary, the case that one person was not employed by DrUry to do all this — that Mr. Beach was sent with the deed to the recorder and Mr. Edson with the message to the bank. Both of the agents, Mr. Beach and Mr. Edson, not only received but executed their commissions before the orators obtained their deed, — and-the deed in question was before that time in the hands of a third person un^ér' such circumstances as to clearly indicate that the grantor had parted with it for the benefit of the grantee with no intention of' retaining farther control over it. By the strictest rule of the conflicting decisions the grantor had done all that was requisite on his part, (a.)
II. Did anything remain to be done by the grantee to perfect the conveyance? Whether a special act of acceptance is necessary to render operative a deed entirely beneficial to the grantee and whether the title may not pass by the acceptance of the custo'dy of the deed for the grautee by an unauthorized stranger without any further act (b.) are questions not fairly involved in this case. The cashier of the defendant bank on receiving the information from Mr. Edson said “he was glad it was done.” This was all the acceptance he could make, and as the officer charged with the collection of the debts due the bank, an acceptance of such an additional security was quite within the scope of his authority.
We therefore think the orator’s deed of this land, which was executed subsequently by Drury, must be held subordinate to the deed in question, and in this view a decision of the other questions is not required.
Decree affirmed and cause remanded to the court of chancery to be perfected.

 See eases collected 2 Wash. R. P. 609 et seq.; 2 Green. Cruise p. 334-5, note


 Doe v. Knight, 5 Barn. & Cres. 692; Tompkins v. Wheeler, 14 Curtis U. S (16 Pet.) 206.